 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 EXHIBIT 10.02
 
Amendment to Advisory Agreement
 
This Amendment (the "Amendment") is made as of April 1, 2015 (the “Effective
Date”) among OASIS PGR LLC, a Delaware limited liability company (the “Trading
Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited liability
company (the “Managing Member”), and PGR Capital LLP, a limited liability
partnership under the laws of England and Wales (the “Trading Advisor”), parties
to that certain Advisory Agreement dated October 9, 2013 (the "Agreement").
 
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the terms of the Agreement as set forth below:
 
1.           Subsection (a)(i) of Section 5, “Fees” is hereby amended and
restated in its entirety and shall hereafter read as follows:
 
“The Trading Company shall cause the Series to pay the Trading Advisor a monthly
management fee equal to 1/12 of *% (a *% annual rate) of the Assets allocated to
it (as defined in Section 2(a) hereof) as of the last day of each month (the
“Management Fee”).  The Management Fee is payable in arrears within twenty
Business Days of the end of the month for which it was calculated.  For purposes
of this Agreement, “Business Day” shall mean any day which the securities
markets are open in the United States.”
 
2.           Subsection (a)(ii) of Section 5, “Fees”, is hereby amended and
restated in its entirety and shall hereafter be read as follows:
 
“The Trading Company shall cause the Series to pay the Trading Advisor an
incentive fee equal to *% of the New Trading Profit (as defined in Section 5(d)
hereof) (the “Incentive Fee”).  The incentive is based upon the New Trading
profits of such Series, which accrue monthly but are generally payable at the
end of each calendar quarter.  New trading profits are typically calculated
using a “high water mark” of cumulative trading profits. Each Series will
establish a separate account with respect to each Member’s capital account for
such Series.  Incentive fees (and the corresponding high water mark) will be
calculated based upon the performance of each such account.  The Incentive Fee
is payable within 20 Business Days of the end of the calendar quarter for which
it is calculated.”
 
3.           Exhibit C – Futures Markets Traded is hereby amended and restated
in its entirety as attached to this Amendment.
 
4.           Except as provided in this Amendment, all terms used in this
Amendment that are not otherwise defined shall have the respective meanings
ascribed to such terms in the Agreement.
 
5.           Except as set forth in this Amendment, the Agreement is unaffected
and shall continue in full force and effect in accordance with its terms. If
there is conflict between this Amendment and the Agreement, the terms and
provisions of this amendment will prevail.
 
***SIGNATURE PAGE FOLLOWS***
 
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
effective as of the Effective Date.
 
OASIS PGR, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
By                                                                       
Name: Julie DeMatteo
Title: Managing Director
 
R.J. O’Brien Fund Management, LLC
 
By                                                                       
Name: Julie DeMatteo
Title: Managing Director





PGR Capital LLP
 
By                                                                        
 
Name: Casey Grills
Title: Partner

 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT C – FUTURES MARKETS TRADED
 
Total Trade-able Universe: 64 futures markets
 
Sector
Future
Exchange
Agriculture
Cocoa
LIFFE
Agriculture
Cocoa
NYBOT
Agriculture
Coffee, 'C'
NYBOT
Agriculture
Corn
CBOT
Agriculture
Cotton, No. 2
NYBOT
Agriculture
Lean Hogs
CME
Agriculture
Live Cattle
CME
Agriculture
Robusta Coffee
LIFFE
Agriculture
Soybean
CBOT
Agriculture
Soybean Meal
CBOT
Agriculture
Soybean Oil
CBOT
Agriculture
Sugar, No. 11
NYBOT
Agriculture
Wheat
CBOT
Bonds
Australian Gov't Bond, 10Yr
SFE
Bonds
Canadian Gov't Bond, 10Yr
MFE
Bonds
Euro Bobl
EUREX
Bonds
Euro Bund
EUREX
Bonds
Euro Buxl
EUREX
Bonds
Japan Gov't Bond, 10 Yr
TSE
Bonds
Long Gilt
LIFFE
Bonds
Mini JGBs
SGX
Bonds
US Treasury Long Bond
CBOT

 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
Bonds
US Treasury Note, 10Yr
CBOT
Bonds
US Treasury Note, 5Yr
CBOT
Currencies
AUD
CME
Currencies
CAD
CME
Currencies
CHF
CME
Currencies
EUR
CME
Currencies
GBP
CME
Currencies
JPY
CME
Currencies
MXN
CME
Currencies
NZD
CME
Energies
Crude Oil, Brent
ICE
Energies
Crude Oil, WTI
NYMEX
Energies
Gasoil
ICE
Energies
Gasoline, RBOB
NYMEX
Energies
Heating Oil
NYMEX
Energies
Natural Gas
NYMEX
Equity Index
Amsterdam Index
EOE
Equity Index
CAC 40 10 EUR
MONEP
Equity Index
CNX Nifty
SGX
Equity Index
DAX Index
EUREX
Equity Index
DJ Euro STOXX 50
EUREX
Equity Index
DJ Industrial Average mini
CBOT
Equity Index
FTSE 100
LIFFE
Equity Index
FTSE China A50
SGX
Equity Index
Hang Seng
HKFE

 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
Equity Index
H-shares
HKFE
Equity Index
MSCI Singapore
SGX
Equity Index
MSCI Taiwan
SGX
Equity Index
Nasdaq 100 E-mini
CME
Equity Index
Nikkei 225
OSE
Equity Index
Nikkei 225
SGX
Equity Index
Russell 2000 Mini
CME
Equity Index
S&P Toronto 60
MFE
Equity Index
SnP 500 E-mini
CME
Equity Index
SnP ASX 200
SFE
Equity Index
Swiss Market Index
EUREX
Equity Index
TOPIX
TSE
Interest Rates
Australian Bank Bill
SFE
Interest Rates
Australian Gov't Bond, 3Yr
SFE
Interest Rates
Canadian Bank Bill
MFE
Interest Rates
Euribor, 3Mo
LIFFE
Interest Rates
Euro Schatz
EUREX
Interest Rates
Eurodollar, 3Mo
CME
Interest Rates
Sterling, 90 Day
LIFFE
Interest Rates
US Treasury Note, 2Yr
CBOT
Metals
Copper
COMEX
Metals
Gold, 100 oz
COMEX
Metals
Platinum
NYMEX
Metals
Silver
COMEX



 
 
5

--------------------------------------------------------------------------------

 